DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  01/12/2022 has been entered.
 
Response to Arguments
As an initial matter, the claim objections of claims 1-8 and 35 USC 112 rejections on claims 1-8 set forth in the previous office action have been withdrawn in view of Applicant's amendments and arguments.  However the amendment does not overcome objection on claim 13, and the indefiniteness issue in claim 15, and thereby the previous objection and rejection under 112 b on claims 13 and 15 respectively are maintained. 
Applicant's arguments regarding the 35 USC 103 rejections with respect to amended claims  have been fully considered but they are not persuasive.
Applicant argues in page 9 RE the amended limitations of claims 1-8 that “Claim 1 presently includes the limitations the vehicle being located in the real world location. Claim 1 further contains the limitation wherein the physics engine sends at least 9 Hutson teaches sending at least 9 degrees of freedom of data to the vehicle located in the real world location to control the vehicles control surfaces in Fig 2 and [0076], [0078] that can be equally applied in the physics engine of Daniel/Reisner to provide additional control surface, as readily recognized by one of ordinary skill in the art.
For the same reason set forth above Applicant’s general argument without any evidence in page 11 RE similar limitations in claim 17 that “the cited references clearly fail to disclose these limitations” are also not persuasive.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here Hutson is cited to teach sending at least 9 degrees of freedom of data to the vehicle located in the real world location to control the vehicles control surfaces in Fig 2 and [0076], [0078] that would be equally applied in the physics engine of Daniel/Reisner to provide additional control of the vehicle, as readily recognized by one of ordinary skill in the art. Hutson is not relied upon to teach the physics engine.
In response to applicant's argument without any evidence in page 12 that “any combination of several references to come to this combination would simply be being done using hindsight construction”, the examiner contests that reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). In addition, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


As an additional note, claim 9 was amended to include new subject matter “positioning a VR headset having a first head reference frame having changes in one of first velocity and first acceleration induced by a user's movement within a second moving reference frame having changes in one of a second velocity and a second acceleration, selectively streaming either one of the first content streams and second content streams from the three-dimensional graphics data to the VR headset selectively based upon differences between changes in one of first velocity and first acceleration induced by a user's movement, and changes in one of the second velocity and the second acceleration”, replacing previous limitations “positioning a VR headset within a moving reference frame having changes in one of velocity and acceleration, selectively streaming either one of the first content streams and second content streams from the three-dimensional graphics data to a the VR headset selectively based upon changes in one of changes in velocity and acceleration”. However the amendment did not include proper markings showing deletion of previous claim limitations and addition of the new phrases to appropriately reflect each of the changes (see 37 CFR 1.212 (c)(2)).


Claim Objections
Claim 13 objected to because of the following informalities:
“located” in “a real world located” should be location.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites: The method according to claim 9 including converting the coupling the three-dimensional graphics data to a second AR image dataset having less content than the first VR image dataset which is streamed to an AR display. The phrase “converting the coupling the three-dimensional graphics data” appear incomplete and inconsistent, therefore the meaning and scope of the limitation is undeterminable. In addition there are two coupling recited in the base claim 9. It is not clear which coupling it relates/refers to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al (US 20160133230 A1), in view of Geisner et al (US 20130083011 A1) and further in view of Huston et al (US 20130222369 A1), further in view of Densham et al (US 20100073363 A1), and further in view of Hutson (US 20170277176 A1).
RE claim 1,  Daniels teaches A method of sharing a three-dimensional virtual reality space among a plurality of users (abstract), the method comprising the steps of: 
streaming a first content set from the three-dimensional graphics data at a first level of detail to a first VR headset and a second content set three-dimensional graphics data at a second level of detail to second VR headset (Figs 2C, 2D#286, 4A-B [0056], 
capturing a series of 2d images for a topographic landscape using a camera and converting the series of images for the topographic landscape into a captured set of images (Figs 2C, 4A, 6A-B, [0010]-[0012], [0046], [0062], [0075] ); and
syncing the topographic landscape to a real world location using a fixed coordinate system (Figs 3A-D, [0075],  [0080]) and, 
coupling the physics engine to a set of transceivers which communicates with the vehicle being located in the real world location (Fig 5, [0107] “The network adapter 510 can include multiple ports to couple the computing device 500 to one or more clients over point-to-point links, wide area networks, virtual private networks implemented over a public network (e.g., the Internet) or a shared local area network. The network adapter 510 thus can include the mechanical, electrical and signaling circuitry needed to connect the computing device 500 to the network. Illustratively, the network can be embodied as an Ethernet network or a WiFi network. A client can communicate with the computing device over the network by exchanging discrete frames or packets of data according to predefined protocols, e.g., TCP/IP.” And  [0078] “ the LockAR data can be used to place AR content at mobile locations as well. The mobile locations can include, e.g., ships, cars, trains, planes as well as people. A set of LockAR data associated with a moving location is called mobile LockAR. The position data in a mobile LockAR data set are relative to GPS coordinates of the mobile location 
Daniels is silent RE: apply physical rules to objects within the virtual reality dataset, a display engine is coupled to the physics engine to convert the dataset into first and second content streams. However Geisner teaches apply physical rules to objects within the virtual reality dataset, a display engine is coupled to the physics engine to convert the dataset into content streams in Figs 3-5, 6F#595-599, [0069] “The information display application 414 identifies data to the virtual data engine 195 for generating the structure and physical properties of an object for display. The information display application 414 may supply and identify a physics model for each virtual object generated for its application to the physics engine 308, or the physics engine 308 may generate a physics model based on an object physical properties data set 320N for the object.”. [0129] “In step 595, the physics engine 308 determines at least one effect on at least one physical property of the virtual object due to the collision based on its one or more physical properties and physical interaction characteristics for the collision. The physics engine 308 simulates realistic behavior of objects based on forces being applied to objects.” And [0132] “Based on the changes to a structural model of the virtual object determined by the physics engine 308, in step 597 the virtual data engine 195 modifies the image data of the virtual object for representing the at least one effect 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Daniels a system and method to apply physical rules to objects within the virtual reality dataset, a display engine is coupled to the physics engine to convert the dataset into first and second content streams, as suggested by Geisner, as this doesn’t change the overall operation of the system, and it could be used to generate simulated realistic behavior of objects based on physics properties, forces being applied to objects in the content stream and thereby increasing system effectiveness and user experience.
Daniels as modified by Geisner is silent RE: onto a wire frame of the topographic landscape using photogrammetry. However Huston teaches converting the series of images onto a wire frame of the topographic landscape in Fig 11a,  and [0116] to depict a simple/low resolution representation of the terrain/scene, using photogrammetry in Figs 13a-b, [0105]  to build the corresponding 3D model.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Daniels as modified by Geisner a system and method of converting the series of images onto a wire frame of the 
Daniels as modified by Geisner and Huston is silent RE selectively engage the first VR headset which allows the user to see virtual representations of a vehicle in virtual reality space, the vehicle being located in the real world location. 
However Densham teaches allowing the user to see virtual representations of a vehicle in virtual reality space, the vehicle being located in the real world location in Fig 8, [0060] “the virtual helicopter's position in the virtual environment matches or corresponds to the helicopter drone's position in the physical environment relative to the virtual reference point 7b and physical reference point 7a, respectively. To provide visual feedback to the pilot 152, the visualization engine 26 displays the virtual helicopter 23b as it corresponds to the current orientation and position of the helicopter drone 23a (step 166). The display is shown in a GUI module 92, which allows the pilot to view the virtual environment and interact with the desired position of the virtual helicopter 23b” . This can be applied as Daniels readily teaches displaying a mobile station flight path in virtual reality for interactive visualization (Fig 6A, [0109]) and view the AR content placed in a virtual simulation of reality via headsets, VR glasses/Goggles (Fig 2A, [0009]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Daniels as modified by Geisner and Huston a system and method to selectively engage the first VR headset which allows 
Daniels as modified by Geisner, Huston and Densham is silent RE: wherein the physics engine sends at least 9 degrees of freedom of data to the vehicle located in the real world location to control the vehicles control surfaces. However Hutson teaches sends at least 9 degrees of freedom of data to the vehicle located in the real world location to control the vehicles control surfaces in Fig 2 and [0076], [0078] that can be equally applied in the physics engine to provide additional control of the vehicle, as readily recognized by one of ordinary skill in the art. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Daniels as modified by Geisner, Huston and Densham a system and method wherein the physics engine sends at least 9 degrees of freedom of data to the vehicle to allow control of the vehicles control surfaces, as suggested by Hutson, as this doesn’t change the overall operation of the system, and it could be used to control flight aspects and various other task remotely allowing additional control and thereby increasing system effectiveness and user experience.

RE claim 3, Daniels as modified by Geisner, Huston, Densham and Hutson teaches further comprising a third content set that has an augmented reality content 
RE claim 6, Daniels as modified by Geisner, Huston, Densham and Hutson is silent RE further including selectively engaging a gimbaled camera on the vehicle, wherein images from the gimbaled camera are streamed into the users head mounted display. However Hutson teaches selectively engaging a gimbaled camera on the vehicle, wherein images from the gimbaled camera are streamed into the users display in [0059], [0105], [0113] to enable the user to control  the camera (e.g., a camera gimbal) on a UAV remotely. This can be equally included to stream the captured image into the users head mounted display, the VR headsets of Daniels [0089]/ Geisner Fig 1, [0066], as readily recognized to one of ordinary skill in the art.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Daniels as modified by Geisner, Huston, Densham and Hutson a system and method of further including selectively engaging a gimbaled camera on the vehicle, wherein images from the gimbaled camera are streamed into the users head mounted display, as set forth above applying Hutson, as this doesn’t change the overall operation of the system, and it could be used to provide interactive control of the camera remotely and thereby increasing system effectiveness and user experience.

RE claim 7, Daniels as modified by Geisner, Huston, Densham and Hutson teaches including providing a second AR image dataset having less content than the first VR image dataset which is streamed to an AR display (Daniels Figs 4A, 6A, [0087], [0089]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Daniels as modified by Geisner, Huston, Densham and Hutson, and further in view of Gribetz et al (US 20170236320 A1).
RE claim 2, Daniels as modified by Geisner, Huston, Densham and Hutson teaches wherein streaming a first content set includes streaming training scenarios and wherein the first content set further comprises a rendered topographic landscape (Daniels Figs 2C, 4B, [0012], [0052]-[0054], [0090], [0097], claim 51).
Daniels as modified by Geisner, Huston, Densham and Hutson is silent RE: as an .obj file having a plurality of .mtl files. However Gribetz teaches  in [0024] “the virtual element is a 3-D model including at least one file specifying a geometry of the object. For example, the file may include vertex data, free-form curve/surface attributes, objects, free-form curve/surface body statements, connectivity between free-form surfaces, grouping and display/render attribute information. Examples of objects include geometric vertices, texture coordinates, vertex normals, and polygonal faces. In one example, an .OBJ file may be used or other similar format, such as .STL and .PLY. The file may include or reference additional elements and/or metadata used by the display system to create the virtual element in the virtual 3-D space. For example, additional files or libraries may be referenced to describe surface 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Daniels as modified by Geisner, Huston, Densham and Hutson a system and method as an .obj file having a plurality of .mtl files, as suggested by Gribetz, as this doesn’t change the overall operation of the system, and it could be used to effectively define and store the virtual object description and associated information in well-known formats and thereby increasing system effectiveness and user experience.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Daniels as modified by Geisner, Huston, Densham and Hutson, and further evidenced by/in view of Takahashi (US 20170148219 A1).
RE claim 8, Daniels as modified by Geisner, Huston, Densham and Hutson teaches: wherein providing a first VR image dataset includes a selecting engageable virtual sandbox which gives an overhead view of the entire topographic landscape, and a VR data space topography (Daniels Figs 4B, 6B, [0052]-[0054], [0097]-[0098], [0101] etc wherein the 3rd person, helicopter or map view are equivalent to overhead view that provides a selectable interface. In addition Daniel teaches AR/VR training/gaming scenarios wherein avatars seamlessly moved/controlled ([0013], [0015], [0052] etc) indicates the typical  sandbox environment see Takahashi [0005] teaching creating a seamless sandbox game environment abstract, Figs 2, 6 etc.). 
Claims 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels in view of Geisner, and further in view of Gribetz, and further in view of Li (US 9459692 B1). 
RE claim 9,  Daniels teaches A method of sharing a three-dimensional virtual reality space among a plurality of users (abstract), the method comprising the steps of: 
acquiring a plurality of 2-D images of a geographic region using a mobile platform; using photogrammetry to create a first set of three-dimensional graphics data associated with a geographic region to be used by the plurality of users in a shared manner (Daniels Figs 2C, 4A, 6A-B, [0010]-[0012], [0046], [0062]);
positioning a VR headset having a first reference frame having changes in one of first velocity and first acceleration (Figs 3A-C, 6B, [0009], [0116]), selectively streaming either one of the first content streams and second content streams from the three-dimensional graphics data to a the VR headset selectively based upon changes (Figs 2C, 2D#286, 4A-B [0056], [0093] wherein the real time content is selectively streamed to the user device at various level of details eg., street level view, helicopter view or 2D map etc, based on user interaction, preference and resource factors etc as illustrated in Fig 4B and [0090]-[0092], [0097]-[0098], [0100] etc).
Daniels is silent RE: functionally coupling the three-dimensional graphics data to a physics engine configured to apply physical rules to objects within a virtual reality dataset; coupling a display engine to a physics engine to convert the dataset into first and second content streams. However Geisner teaches functionally coupling the three-dimensional graphics data to a physics engine in Fig 3A#308, [0069], [0085]. Geisner further teaches apply physical rules to objects within the virtual reality dataset, a display 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Daniels a system and method of functionally coupling the three-dimensional graphics data to a physics engine configured 
Daniels as modified by Geisner is silent RE: the three-dimensional graphics data containing a first .obj file and an associated plurality of .mtl files. However Gribetz teaches  in [0024] “the virtual element is a 3-D model including at least one file specifying a geometry of the object. For example, the file may include vertex data, free-form curve/surface attributes, objects, free-form curve/surface body statements, connectivity between free-form surfaces, grouping and display/render attribute information. Examples of objects include geometric vertices, texture coordinates, vertex normals, and polygonal faces. In one example, an .OBJ file may be used or other similar format, such as .STL and .PLY. The file may include or reference additional elements and/or metadata used by the display system to create the virtual element in the virtual 3-D space. For example, additional files or libraries may be referenced to describe surface shading (i.e., material) properties of objects, such as .MTL files (called “material libraries”), for example.”
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Daniels as modified by Geisner a system and method wherein the three-dimensional graphics data containing a first .obj file and an associated plurality of .mtl files;, as suggested by Gribetz, as this doesn’t 
Daniels as modified by Geisner and Gribetz is silent RE: a first head reference frame having changes in one of first velocity and first acceleration induced by a user's movement within a second moving reference frame having changes in one of a second velocity and a second acceleration, and the selectively streaming selectively based upon differences between changes in one of first velocity and first acceleration induced by a user's movement, and changes in one of the second velocity and the second acceleration. However Li teaches A virtual reality headset that tracks motion of a user relative to a moving vehicle in which the user is located combining data from headset sensors and vehicle sensors to calculate the relative pose utilizing a first head reference frame and moving second vehicle reference in abstract, Figs 2-3, 5-6, col 7 lines 53-61 “The system may then combine vehicle pose 602 and headset pose 612 to calculate the headset pose relative to the vehicle 630. For example, if transformation V (602) maps coordinates from a vehicle frame to an Earth frame, and if transformation H (612) maps coordinates from a headset frame to an Earth frame, then transformation V.sup.−1H maps coordinates from a headset frame to a vehicle frame, as is known in the art. This transformation V.sup.−1H therefore represents the pose 630 of the headset relative to the vehicle.”. Li further teaches controlling virtual reality display modes based on the relative motion with changes in velocity or acceleration preventing undesirable view change/effects in Figs 7-8, col 8 lines 35-col 9 lines 10 “User 101b is located in moving vehicle 102; the user wears virtual reality headset 103. Vehicle 102 makes a sudden 101b to pitch forward, changing the orientation of the user's head (and hence of the headset) from 801a (level) to 801b (tilted down). Without compensation for this vehicle acceleration, this tilt of the user's head would update the display 110a… While acceleration is in this normal range 804, relative pose updates are calculated and the display on the headset is updated accordingly. Due to the sudden braking of the vehicle 102, the acceleration crosses threshold 803 (which is negative since the vehicle is stopping) at time t.sub.1 and goes into range 806, which is considered excessive vehicle acceleration… When the acceleration 802 reaches threshold 803, the system suspends pose updates and freezes 807 the headset pose used for rendering. Thus the display image 110a does not change as a result of the change of the user's pose from 801a to 801b”. This can be equally applied in order to further control the selectively streaming selectively based upon differences between changes in one of first velocity and first acceleration induced by a user's movement, and changes in one of the second velocity and the second acceleration in order to accurately reflect the relative motion of the user/headset compensating for undesired effects, as readily recognized by one of ordinary skill in the art. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Daniels as modified by Geisner a system and method of a first head reference frame having changes in one of first velocity and first acceleration induced by a user's movement within a second moving reference frame having changes in one of a second velocity and a second acceleration, and the selectively streaming selectively based upon differences between changes in one of first velocity and first acceleration induced by a user's movement, and changes in 
RE claim 10, Daniels teaches wherein streaming a first content stream includes streaming the first dataset which comprises a rendered topographic landscape (Daniels Figs 2C, 4B, [0012], [0052]-[0054], [0090], [0097], claim 51).  
RE claim 11, Daniels teaches wherein streaming a second content stream includes streaming the second dataset having an augmented reality content that is less than the content of the first dataset (Daniels Figs 2, 4, [0051]-[0053], [0091]-[0092], [0097]-[0098] wherein data in the higher LOD in the various level of details eg., street level view, helicopter view or 2D map etc, has less content. Furthermore Daniels [0060]-[0063], [0065]-[0066] wherein augmenting the virtual object on top of camera feeds for the on-site user indicates less content than the object on the virtual world for the off site user.).
RE claim 15, Daniels teaches including converting the coupling the three-dimensional graphics data into a second AR image dataset having less content than the first VR image dataset which is streamed to an AR display (Daniels Figs 4A, 6A, [0087], [0089]).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels as modified by Geisner, Gribetz and Li, and further in view of Hutson and Huston. 
RE claim 12, Daniels teaches capturing a series of 2d images for a topographic landscape using a camera and converting the series of images for the topographic landscape into a captured set of images (Figs 2C, 4A, 6A-B, [0010]-[0012], [0046], [0062], [0075]).
Daniels as modified by Geisner, Gribetz and Li is silent RE: camera mounted on an unmanned aircraft and into a wire frame of the topographic landscape using photogrammetry. However Hutson teaches camera mounted on an unmanned aircraft in [0002] are well-known for capturing images. In addition Huston teaches converting the series of images onto a wire frame of the topographic landscape in Fig 11a,  and [0116] to depict a simple/low resolution representation of the terrain/scene, using photogrammetry in Figs 13a-b, [0105]  to build the corresponding 3D model.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Daniels as modified by Geisner, Gribetz and Li a system and method of the camera mounted on an unmanned aircraft and converting the series of images onto a wire frame of the topographic landscape using photogrammetry, as suggested by Hutson and Huston as set forth above, as this doesn’t change the overall operation of the system, and it could be used to capturing image utilizing the UAV and effectively generate the 3D model/environment to depict a simple/low resolution representation of the terrain/scene and thereby increasing system effectiveness and user experience.
RE claim 13, Daniels teaches syncing the topographic landscape to a real world location using a fixed coordinate system (Figs 3A-D, [0075],  [0080]).
RE claim 14, Daniels as modified by Geisner, Gribetz, Li, Hutson and Huston teaches including providing a set of polygons over the wire frame to form a virtual reality image dataset (Geisner [0086] “polygon mesh for a real object” and Huston Figs 11, [0114], [0120]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Daniels as modified by Geisner, Gribetz and Li, and further evidenced by/in view of Takahashi. 
RE claim 16, Daniels as modified by Geisner, Gribetz and Li teaches: wherein providing a first VR image dataset includes a first engageable virtual sandbox visual content which gives an overhead view of the entire topography, and in VR data space topography visual content (Daniels Figs 4B, 6B, [0052]-[0054], [0097]-[0098], [0101] etc wherein the 3rd person, helicopter or map view are equivalent to overhead view that provides a selectable interface. In addition Daniel teaches AR/VR training/gaming scenarios wherein avatars seamlessly moved/controlled ([0013], [0015], [0052] etc) indicates the typical  sandbox environment see Takahashi [0005] teaching creating a seamless sandbox game environment abstract, Figs 2, 6 etc.). 

Claims 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels as modified by Geisner, Huston, Densham and Hutson, and further in view of Thurber et al (US 20160019720 A1), and further in view of Macharet et al (Macharet, Douglas G., Armando A. Neto, and Mario FM Campos. "On the generation of feasible paths for aerial robots in environments with obstacles." 2009 IEEE/RSJ International Conference on Intelligent Robots and Systems. IEEE, 2009.).
Claims 17 recites limitations similar in scope with limitations of claim 1 and therefore rejected under the same rationale, wherein the method can used for training a user (Daniels [0013], [0015]), wherein the vehicle is a mobile aircraft that captures the images (Huston [0005]). 
 In addition Daniels as modified by Geisner, Huston, Densham and Hutson teaches capturing a series of images of a terrain using a ccd camera and a LIDAR providing pixel location information (Huston [0065], [0113], [0121]. Furthermore Geisner [0048]) and syncing the wire frame of the topographic landscape to a real world location using a fixed coordinate system by associating the ccd camera and a LIDAR providing pixel location information (Daniels Figs 3A-D, [0080]. In addition Geisner [0040],  Huston Fig 14, [0121]), wherein capturing a series of images of a terrain using a ccd camera disposed on a mobile aircraft traveling over the terrain includes defining a flight path to define the path of a data collection drone (Densham [0065] ). 
Daniels as modified by Geisner, Huston, Densham and Hutson is silent RE: and streaming a second image dataset from the VR image dataset to the VR display. However Thurber teaches in Fig 3, abstract, [0007], [0023],  in order to simultaneously view two different content on the same display/headset. This is available or can equally applied  as Daniels teaches showing a split screen with two different views, in one area of the screen, a representation of the AR content, and in the other area of the screen, a helicopter view of the location in [0097]. 

Daniels as modified by Geisner, Huston, Densham, Hutson and Thurber is silent RE: using computer to define the path of a data collection drone to most efficiently calculate needed information for a variety of layers in a variety of spectrum. However Macharet teaches generating feasible trajectories for autonomous aerial vehicles with holonomic constraints in environments with obstacles using Pythagorean Hodograph (PH) curves (abstract, pages 3382 cols 1- 3383 col 1, sections C-D) utilizing computer automatically.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Daniels as modified by Geisner Huston and Thurber a system and method using computer to define the path of a data collection drone to most efficiently calculate needed information for a variety of layers in a variety of spectrum, as suggested by Macharet, as this doesn’t change the overall operation of the system, and it could be used to generate obstacle/collision free efficient path for the data collection/navigation and guide the drone using computer and thereby increasing system effectiveness and user experience.
RE claim 19, Daniels as modified by Geisner, Huston, Densham, Hutson, Thurber and Macharet teaches further includes providing a virtual tool that allows the    ).
RE claim 20, Daniels as modified by Geisner, Huston, Densham, Hutson, Thurber and Macharet teaches further includes providing a virtual tool that allows visualization of the movement of people on the terrain and modifying the VR image set to include information related to the movement of people on the terrain (Daniels [0013], [0015], [0052] etc).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411.  The examiner can normally be reached on Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Sultana M Zalalee/           Primary Examiner, Art Unit 2619